Title: To George Washington from John Laurance, 17 May 1781
From: Laurance, John
To: Washington, George


                        
                            Sir
                            West Point May 17th 1781
                        
                        I have perused the Papers delivered me, Yesterday, by Lieut. Colonel Humphreys, who informed me that the
                            Persons, mentioned in them, were Subjects of the State of Connecticut; and resided in that State when apprehended. I am
                            therefore of Opinion that A Court Martial could not properly take Cognizance of the Facts they are charged with, unless
                            the Court acted under a Law of the State, in which Case it should be mentioned in the proceedings. I am very respectfully
                            Your Excellencys Obedeint Servant
                        
                            John Laurance

                        
                    